Citation Nr: 1116569	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  05-31 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for the loss of teeth nos. 7, 8, 9, 10, 23, 24, 25, and 26 for the purposes of both compensation and VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1994 to July 2003.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, denied service connection for teeth numbers 7, 8, 9, 10, 23, 24, 25, and 26 for outpatient dental treatment purposes only. 

In May 2008, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the claims file.

As indicated above, the Veteran has filed a claim for a dental disability, specifically the loss of all his upper teeth.  Service connection for a dental disorder is compensable under certain circumstances, but also raises a claim for service connection for outpatient dental treatment purposes.  Mays v. Brown, 5 Vet. App. 302 (1993).  In this case, the September 2004 rating decision merely denied the Veteran's dental claim for outpatient dental treatment purposes.  The RO never explicitly developed or adjudicated the compensation aspect of the Veteran's dental claim.

The matter was remanded by the Board in August 2008 to provide the Veteran VCAA notice and adjudicate the compensation aspect of his claim.  

In an attempt to comply with the Board's remand directives, the RO/AMC provided the Veteran with a VCAA letter in November 2008.  While the letter focused on entitlement to service connection for outpatient dental treatment purposes and failed to specifically list the issue of entitlement to service connection for compensation, the letter did provide information on how to establish entitlement to service connected compensation.  In essence, the RO/AMC appears to have combined the issues of entitlement to service connection for outpatient dental treatment and compensation.  However, as will be discussed in greater detail below, to the extent that the RO/AMC did not consider the issue of entitlement to service connection for compensation purposes, the Board concludes that the Veteran is not prejudiced by adjudication of the issue, as he is not eligible for entitlement to service connection for compensation purposes as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


FINDING OF FACT

The Veteran does not have a dental condition resulting from a combat wound, service trauma, or a disease other than periodontal disease.


CONCLUSION OF LAW

No dental trauma was incurred during the Veteran's active service, and the criteria for entitlement to VA outpatient dental treatment have not been met.  38 U.S.C.A. §§ 1131, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's Administration (VA) has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letter dated in April 2004 and November 2008 satisfied many of the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The November 2008 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the claim was remanded in August 2008 in order for the matter of entitlement to service connection for dental trauma for compensation purposes could be adjudicated, including the provision of notice compliant with the requirements of the VCAA.  The Board acknowledges that the subsequent November 2008 VCAA letter did not specifically list the issue of entitlement to service connection for compensation purposes; however, the notice did provide general information on the bases for establishing entitlement to service connection.  Moreover, given the statements and assertions made by the Veteran and his representative during the May 2011 Board hearing that certain in-service incidents constituted dental trauma that resulted in the loss of multiple teeth, the Board finds that he had actual knowledge of how to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of the claim in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (including dental records) and VA medical records are in the file.  All private records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  In that regard, the Board notes that the Veteran has stated that he has not received any dental treatment since service.  Furthermore, the Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, the Board concludes a VA dental examination is not necessary.  Service treatment records confirm the Veteran had various upper and lower teeth extractions during his military service due to bacterial issues, poor maintenance, systemic smoking, and potentially trauma from a skateboard accident when the Veteran was 7 years old.  The Veteran claims that he incurred dental trauma in-service when he struck his teeth on the back side of a truck when he dropped to the ground during an exercise, as well as due to multiple parachute jumps.  Currently, medical evidence indicates the Veteran wears upper and lower partial dentures.

As will be explained in more detail below, service connection for compensation purposes is not available for a dental condition other than one resulting from dental trauma.  VA's General Counsel held that dental treatment of teeth, even extractions, during service did not constitute dental trauma.  See VAOPGCPREC 5-97.  Moreover, as will be discussed in greater detail, the Board finds that the incidents described by the Veteran do not constitute credible evidence of dental trauma as contemplated by VA regulations.  Similarly, as will be discussed in greater detail below, the Veteran fails to meet the necessary criteria for service connection for outpatient dental treatment only.

In light of the dispositive nature of the law in this case, the Board finds a VA examination and medical opinion would serve no useful purpose.  The facts are not in dispute.  It is uncontested the Veteran had in-service extractions of multiple upper and lower teeth and currently wears partial dentures.  The Veteran's representative argues that a medical examination is necessary to determine whether the Veteran's claimed dental trauma during airborne operations contributed to the loss of his teeth.  As will be discussed, however, the Veteran acknowledges that he sought medical attention when he struck his face on the back of the truck and that medical professionals stated that he was fine.  Moreover, the Veteran concedes that he did not notice any dental problems after striking his face on the truck or parachute landings.  Accordingly, as the Board finds that there is credible lay or medical evidence if any in-service traumatic injury, the Board finds no indication that the claim may be substantiated and, thus, no VA examination is necessary to decide this issue.  Cf. McLendon, 20 Vet. App. 79.

Based on the November 2008 VCAA notice letter and the subsequent September 2009 supplemental statement of the case, the Board finds that there has been substantial compliance with its July 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  To the extent that the August 2008 Board remand requirements were not substantially complied with, as will be discussed in greater detail below, the Board concludes that the Veteran is not prejudiced, as his claim for entitlement to service connection for the loss of multiple teeth for compensation purposes fails as a matter of law.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Thus, the Board finds that VA has satisfied the duty to assist the Veteran.  In the circumstances of this case, additional efforts to assist or notify him in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Therefore, the Board may proceed to consider the merits of the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran, in this case, is claiming he lost teeth numbers 7, 8, 9, 10, 23, 24, 25, and 26 during active military service.  Specifically, the Veteran contends that the loss of his teeth may have been due to an incident where he dropped to the ground during a training exercise and struck his face on the back of a truck or as a result of multiple parachute landings.

Initially, the Board notes that the evidence does not support a finding that the Veteran engaged in combat.  Thus, he is not entitled to application of the provisions of 38 U.S.C.A. § 1154(b) (West 2002).

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Generally, however, he is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The service treatment records indicate the Veteran entered the military with no noted dental problems.  Thereafter, however, dental treatment records indicate multiple reports of inadequate dental hygiene practices, including in January 1996, June 1997, May 1998, June 1998, and November 1999.  A May 1999 record indicated that the Veteran's dental hygiene had been improving, but was still noted to have heavy plaque, bone loss, floss stress, and heavy bleeding as a result of the cleaning and examination.  Based on reviews of the Veteran's condition in July 1999, August 1999, and in September 1999 it was determined that the Veteran would probably require extraction of at least teeth numbers 7 and 8.  

Following a comprehensive examination and evaluation later in September 1999, dental professionals determined that extraction of teeth numbers 7, 8, 9, 10, 23, 24, 25, and 26 was required.  At that time, the Veteran's primary complaint was that he was unhappy with his smile.  A delineation of the pertinent medical history included trauma at age 7 and a 22 year smoking history.  On examination, there were localized areas of gingival recession, increased probing depth, and mobile teeth numbers 7, 8, 9, 10, 23, 24, 25, and 26.  The record also noted that the Veteran drank 4 liters of soda per day.  There was generalized gingival recession of 3 to 5 mm and isolated areas of 8 to 12 mm of anterior gingival recession around teeth numbers 7, 8, 9, 10, 23, 24, 25, and 26.  The Veteran also had a Class II occlusion, resulting in severe occlusal wear to teeth numbers 22, 23, 24, and 25 and palatal trauma from teeth numbers 25 and 26.  There was bone loss present around teeth numbers 6 through 11 and 22 through 27.  The examiner noted that the etiology of the problem was bacterial, poor maintenance, systemic smoking, and trauma from a skate board accident when the Veteran was 7 years old.  The diagnosis was localized adult periodontitis, which was similar to localized juvenile periodontitis in the anterior.  The tentative treatment plan included tobacco and oral hygiene counseling and extraction of teeth numbers 7, 8, 9, 10, 23, 24, 25, and 26.  

The Veteran's teeth, numbers 7, 8, 9, 10, 23, 24, 25, and 26, subsequently were removed in December 1999.

The Veteran underwent another dental evaluation in September 2001.  At that time, his primary complaint was that he wanted to keep his permanent teeth.  The examiner noted the pertinent medical history included trauma at age 7, a 1 to 1.5 per day smoking history, and dental periodontitis.  The Veteran stated that he brushed twice per day and flossed once per day.  There was noted gingival inflammation at teeth numbers 6, 11, 22, and 27, mild plaque at teeth numbers 6, 11, and 27, mild bleeding in probing, and pocket depths ranging from 1 to 8 mm.  There was a noted Class I occlusion and generalized mild horizontal bone loss at teeth numbers 3, 18, 19, 30, and 31.  The noted contributing factor was bacterial plaques.  The diagnosis was generalized chronic mild periodontitis.

The Veteran received regular dental treatment thereafter until separation from service.

Under applicable criteria, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161; 38 C.F.R. § 3.381(a) (2010).

The rating activity will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service.  When applicable, the rating activity will determine whether the condition is due to combat or other in-service trauma, or whether the Veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  Treatment during service, including the filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service.  38 C.F.R. § 3.381(c).  However, the following will not be considered service-connected for treatment purposes: (1) calculus; (2) acute periodontal disease; (3) third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  38 C.F.R. § 3.381(e).

Subject to the requirements set forth above, a Veteran is entitled to VA outpatient dental treatment if he qualifies under one of the categories outlined in 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.

A Veteran will be eligible for Class I VA outpatient treatment if he has an adjudicated compensable service-connected dental condition.  38 U.S.C.A. 1712(b)(1)(A); 38 C.F.R. § 17.161(a).  In this case, as will be discussed below, the Veteran does not have a service-connected compensable dental condition.  As such, the Veteran is not eligible for Class I VA outpatient dental treatment.

Class II eligibility extends to Veterans having a noncompensable service-connected dental disorder, subject to various conditions.  Where a Veteran has a service-connected noncompensable dental condition or disability shown to have been in existence at the time of discharge or release from active service, which took place before October 1, 1981, one-time correction of the noncompensable service-connected dental conditions may be authorized if application for such treatment was made within one year after such discharge or release, but only if: (a) The Veteran served on active duty during the Persian Gulf War; (b) Was discharged or released under conditions other than dishonorable; (c) Served on a period of active military, naval, or air service 90 days or more; (d) Application is made within 180 days after such discharge or release; (e) DD Form 214 does not bear a certification that the Veteran was provided, within the 90-day period immediately before such discharge or release, a complete dental examination (including dental X-rays) and all appropriate dental treatment indicated by the examination to be needed; (f) AND VA dental examination is completed within six months after discharge or release, unless delayed through no fault of the veteran.  38 C.F.R. § 17.161 (b)(1)(i).  In this case, the Veteran's DD Form 214 clearly indicates that he was provided a complete dental exam and all appropriate dental services and treatment within 90 days prior to separation.  As such, the Veteran is not eligible for Class II VA outpatient dental treatment.

In addition, Veterans having a service-connected noncompensable dental condition determined to be the result of combat wounds or other service trauma, will be eligible for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's military service. VAOGCPREC 5-97, 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 3.306(b)(1) (2010).

In this case, the service treatment records do not indicate any sort of in-service dental trauma and there is no evidence that the Veteran served in combat.  

The Veteran contends, as noted above, that he struck his face on the back of a truck when dropping to the ground during a training exercise.  However, he acknowledges that he sought treatment in the field, where the treatment provider found no evidence of dental trauma and pronounced him fine.  Significantly, the Veteran concedes that he did not notice any problems as a result of the incident, including loose teeth, bleeding, or other evidence of trauma.  In addition, the Veteran contends that he may have injured his teeth during his multiple parachute landings, but he acknowledged that he kept his mouth closed throughout the landing process, did not recall any specific incidents of injury, and did not note any loosened teeth or other problems prior to being informed that his teeth would have to be removed.

The Federal Circuit defines "service trauma" as "an injury or wound produced by an external physical force during the service member's performance of military duties."  Nielson v. Shinseki, 607 F.3d 802, 806 (Fed. Cir. 2010).  In this case, the Veteran concedes that he did not incur any injury or wound when he struck his face on the back of the truck or his multiple parachute landings.  After hitting his face on the truck he sought medical treatment and after evaluation by a medical professional was told that he was fine.  Indeed, the Veteran acknowledged that he did not notice any loosened teeth or other problems as a result of the incident.  With respect to the parachute landings, the Veteran noted no problems to his teeth or gums and, indeed, was surprised when the dental professionals told him that he would require the extraction of multiple teeth.  Therefore, given the clearly speculative nature of the Veteran's assertions that he may have injured his teeth, and the fact that he acknowledges that he either fails to recall sustaining any actual injury or was expressly told by a medical professional at the time that his teeth were uninjured, the Board finds that the Veteran's statements do not constitute credible evidence of in-service dental trauma as contemplated by VA regulations to afford service connection for compensation purposes.  

As noted above, the Veteran had teeth extracted or otherwise treated during service.  Service trauma does not include the intended effects of therapeutic or restorative dental care and treatment provided during the Veteran's military service.  See VAOGCPREC 5-97.  Thus, the Veteran does not meet the criteria for eligibility for Class II(a) VA outpatient dental treatment.

Another category of eligibility, Class II(b) or (c) eligibility, extends to veterans having a service-connected noncompensable dental condition or disability and who were detained or interned as prisoners of war.  38 C.F.R. § 17.161(d), (e).  In this case, the Veteran's service records do not reflect that he was a prisoner of war.  Thus, he does not meet the criteria for eligibility for either Class II(b) or (c) VA outpatient dental treatment.

Other categories of eligibility under 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161 include those veterans having a dental condition clinically determined to be complicating a medical condition currently being treated by VA, veterans whose service-connected disabilities are rated as totally disabling, and some Veterans who are Chapter 31 vocational rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).  The Veteran does not allege, and the evidence establishes that he does not meet any of the other categories of eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. §17.161.  For example, he is not service-connected for any dental disability and he is not a Chapter 31 vocational rehabilitation trainee.

Based on the foregoing, the Board finds that service connection for dental trauma for the purpose of obtaining VA outpatient dental treatment is not warranted.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  Consequently, the benefits sought on appeal are denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

In addition, service connection for compensation purposes is not available for a dental condition other than one that includes bone loss resulting in the loss of teeth from dental trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling.  See 38 C.F.R. § 4.149, Note to Diagnostic Code 9913 (2010).  In addition, VA's General Counsel has held that dental treatment of teeth, even extractions, during service do not constitute dental trauma.  See VAOPGCPREC 5-97.

In this case, the service treatment records do not indicate any sort of in-service dental trauma or disease other than periodontal disease.  As discussed above, while the Veteran has reported certain incidents, including parachute landings and striking his face on the back of the truck, these experiences do not constitute dental trauma as contemplated by VA regulations, given the absence of any noted injury, problem, or symptomatology noted either by the Veteran or medical professional following the incidents.

After service, medical records indicate the Veteran currently wears upper and lower partial dentures.  No medical professional, however, has attributed his dental condition to any traumatic incident of the Veteran's military service.  Indeed, the Veteran stated that he has not sought dental treatment since his separation from military service.

In short, the Veteran simply does not have a dental disability that can be service-connected for compensation purposes.  Although he believes that his current dental conditions constitute disability for compensation purposes and were caused by military events, he is a layman and has no competence to offer a medical diagnosis on a complex matter such as this, especially given his acknowledgement that he did not notice loose teeth or other dental problems following these incidents.  Jandreau, 492 F.3d at 1377.

The facts of the case are not in dispute.  As demonstrated above, there is no evidence that the Veteran has bone loss resulting in the loss of teeth from dental trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.  For these reasons, the Board concludes that the arguments of the Veteran and his representative are without merit and the Veteran's claim for entitlement to service connection for the loss of teeth numbers 7, 8, 9, 10, 23, 24, 25, and 26 for compensation purposes is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).



ORDER

Entitlement to service connection for the loss of teeth nos. 7, 8, 9, 10, 23, 24, 25, and 26 for the purposes of both compensation and VA outpatient dental treatment is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


